DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 7/25/2022 for application 16528812.  Claims 1-10 & 17-18 are canceled by Applicant.  Claims 11-16 are pending.

Priority
Applicant’s claim amendments have brought the claims of the instant application back within the scope of the disclosure of parent application 15/142,836.  Thus, the effective filing date of the claims is the filing date of the parent application (i.e. 4/29/2016). 

Drawings
The drawings were received on 7/25/2022.  These drawings are accepted.

Response to Arguments
Applicant’s arguments (filed 7/25/2022) with respect to the drawing and claim objections and the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive given Applicant’s amendments to the drawings, specification, and claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 8/11/2022.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 11, at line 6, after “at least one boiler”, delete “and”.

In claim 11, at line 58, after “second electric”, delete “generator ,”, insert - - generator, - -.


Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 11, see the non-final Office action mailed 12/23/2020 for a detailed explanation of the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741